15 Mich. App. 53 (1968)
166 N.W.2d 59
ZRENCHIK
v.
LIVONIA ZONING BOARD OF APPEALS
Docket No. 4,702.
Michigan Court of Appeals.
Decided December 20, 1968.
Wendell C. Flynn, for plaintiffs.
Steve Polgar, City Attorney, Harry C. Tatigian, Chief Assistant City Attorney, and George A. Weible, Assistant City Attorney, for defendants, (except Gary Locke).
Robert L. Coopes, for defendant Gary Locke.
PER CURIAM:
Plaintiffs and defendant Locke are lessees of buildings in a small 8-unit shopping center, sharing an off-street parking area which presently has 81 spaces.
*54 Defendant Locke occupied 2 of the buildings, operating a restaurant therein, and entered into a lease for a third building for a 40-seat banquet room, requiring 20 more parking spaces. His request for a variance from an ordinance requirement was denied by the Livonia Department of Building Inspection but granted by the appellee Livonia Zoning Board of Appeals.
The other tenants filed a complaint for superintending control and an injunction, both of which were denied by the Wayne County circuit court. Appeal is brought to this Court and resolves itself into the question of whether the record of the hearings shows that the appeal board acted contrary to the law, in an arbitrary manner, or abused its discretion in granting the variance.
An examination of the hearings before the board indicates that the determination was based on (1) practical difficulty to Locke, (2) no change in the character of the area involved, and (3) no apparent hardship foreseeable to the other tenants since the banquet room would be used at night only. Full and open hearings were had and no abuse of discretion is shown. See Indian Village Manor Company v. City of Detroit (1967), 5 Mich. App. 679.
Affirmed, costs to appellee Locke.
McGREGOR, P.J., and FITZGERALD and CYNAR, JJ., concurred.